In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Putnam County (Dickinson, J.), dated December 3, 1985, which, upon a jury verdict in favor of the defendant on the issue of liability, dismissed their complaint.
Ordered that the judgment is affirmed, with costs.
Viewing the record in the light most favorable to the defendant, as we must, the evidence does not so preponderate in the plaintiffs’ favor that the jury could not have reached its verdict on any fair interpretation of the evidence (see, e.g., Taype v City of New York, 82 AD2d 648). It appears that the jury could reasonably have found that the sole proximate cause of the accident was the plaintiff Jerry Calder’s independently chosen course of conduct.
We find the plaintiffs’ other contentions to be without merit. Thompson, J. P., Lawrence, Kunzeman and Sullivan, JJ., concur.